 Case 3:20-cv-03003-TLB Document 19 <ifrestricted> Filed 02/12/21 Page 1 of 1
                             PageID #: 1230



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION


KATHRYN SHEA SHEWMAKER                                                        PLAINTIFF

V.                             CASE NO.: 3:20-CV-3003

ANDREW M. SAUL, Commissioner,
Social Security Administration                                             DEFENDANT


                                        ORDER

       Comes on for consideration the Report and Recommendation (Doc. 18) filed in this

case on January 28, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge

for the Western District of Arkansas. Fourteen (14) days have passed without objections

being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is ADOPTED

IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate Judge’s Report

and Recommendation, the Administrative Law Judge’s decision is AFFIRMED, and

Plaintiff’s case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED on this 12th day of February, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
